Per curiam.
This disciplinary matter is before the Court on the petition of Lawrence Edward Madison (State Bar No. 465530) for suspension pending appeal of his felony convictions for child molestation and aggravated sexual battery in the Superior Court of Chatham County. Madison acknowledges that conviction of a felony constitutes a violation of Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d), the maximum sanction for which is disbarment. Madison also states that if one or both of his convictions is affirmed or he abandons his appeal, he will voluntarily surrender his license to practice law. The State Bar recommends that the Court accept the petition.
Having reviewed the record, we agree that Madison’s petition should be accepted. Accordingly, the Court hereby accepts the voluntary petition and directs that Lawrence Edward Madison be suspended from the practice of law during the pendency of the appeal of his criminal convictions. See Rule 4-106 of the Georgia Rules of Professional Conduct. Madison is hereby directed to notify the State Bar’s Office of General Counsel in writing within seven days of the disposition of the appeal. Madison is reminded of his duties under Bar Rule 4-219 (c).

Suspension until further order of this Court.


All the Justices concur.